Order filed March 26, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00595-CV
                                    ____________

                          CHARLIE JONES, Appellant

                                        V.

                        US BANK TRUST N.A., Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1134285

                                    ORDER

      Appellant’s brief was due December 5, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 27, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM
Panel consists of Chief Justice Frost and Justices Jewell and Spain.